         Case 4:20-cv-00143-BRW Document 13 Filed 06/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTIAN L’DAMIAN KNIGHT                                                          PLAINTIFF
#103118

v.                              No: 4:20-cv-00143 LPR-PSH

SALINE COUNTY SHERIFF’S
DEPARTMENT, et al.                                                           DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Recommendation (Doc. No. 6) submitted by

United States Magistrate Judge Patricia S. Harris, and the timely objections. After carefully

considering the objections and making a de novo review of the record in this case, I approve and

adopt the Proposed Findings and Recommendation in all respects.

       Accordingly, Knight’s complaint is DISMISSED without prejudice for failure to state a

claim upon which relief may be granted.

       Knight’s Motion for Leave to Filed Amended Complaint (Doc. No. 10) is DENIED,

because it also fails to state a claim upon which relief may be granted.

       Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g).

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from the

order adopting this recommendation would not be taken in good faith.

       IT IS SO ORDERED this 4th day of June, 2020.



                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE
